Citation Nr: 1416006	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for breast cancer. 

In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.

During her videoconference hearing, the Veteran stated that she is unable to work due to the combined effects of the residuals of her breast cancer and her service-connected spine disability and left leg radiculopathy.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.  

The Veteran contends that she is entitled to service connection for her residuals of breast cancer, because her condition had its inception in or is related to her service.  Specifically, she asserts that the fibrocystic breast disease of the left breast with which she was diagnosed in May 1979, during active service, led to her left breast cancer, resultant double mastectomy and chemotherapy, and subsequent residuals, including pain from surgical scarring, tooth loss due to chemotherapy, and impaired memory and concentration.  

The Veteran was afforded a VA examination in September 2012.  With regard to the etiology of her breast cancer, the VA examiner opined that the Veteran's current condition of infiltrating ductal carcinoma was less likely than not related to service, stating as rationale that, "if the Veteran's breast cancer started in 1979, there is a very high likelihood that she would have had other symptoms long before her diagnosis in 2001."

Additionally, as alluded to above, the Veteran submitted new evidence at her May 2013 hearing in the form of a May 2013 letter from her treating physician, Dr. T.J.M., and supporting medical journal and treatise evidence.  In his letter, Dr. T.J.M. stated that "[t]he correlation between Fibrocystic Breast Disease and Breast Cancer has been well established in several studies."  As support for his contention, he cited multiple published medical studies and various journal articles discussing the relationship between fibrocystic breast disease and breast cancer, which the Veteran additionally submitted as support for her claim.  

The Board finds that further medical comment is required before the claim can be decided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  In this regard, the September 2012 VA opinion addresses only whether the Veteran developed breast cancer during service.  The examiner neither discussed nor acknowledged the potential relationship between the Veteran's diagnosed fibrocystic breast disease of the left breast and her later development of breast cancer.  See Nieves-Rodriguez, 22 Vet. App. at 302; Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Moreover, the May 2013 opinion from the Veteran's private doctor, although addressing the etiology of some breast cancers generally, makes no mention of the Veteran or of the etiology of her specific cancer.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Rather, it merely contains a conclusory statement summarizing the general content of a number of medical articles.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive"); see also Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).  Therefore, neither opinion is adequate, and remand is required to afford the Veteran a new VA examination.  Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120 (2007).

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  At her May 2013 Board hearing, the Veteran testified that she was currently undergoing private treatment for her residuals of breast cancer.  However, the most recent private treatment records that have been associated with the claims file are from September 2002.  Accordingly, on remand, the AMC/RO should also attempt to obtain all records of treatment for any claimed residuals of breast cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records for residuals of breast cancer that she would like VA to obtain.  A specific request should be made for information relating to treatment since September 2002, including any further records of treatment provided by Dr. T.J.M. or the Diagnostic Center of Medicine.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After the above development has been completed, schedule the Veteran for a VA breast conditions examination by an oncologist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation.  All current conditions should be identified on examination.

a)  The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current breast condition, to include breast cancer and any residuals of breast cancer, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

*  In addressing this question, the examiner is specifically asked to address the likelihood that the fibrocystic breast disease in the left breast, with which the Veteran was diagnosed during service, caused or resulted in her later development of invasive ductal carcinoma of the left breast.

b)  In rendering this opinion, the examiner must consider and address, where necessary, the following:

*  The Veteran's service treatment records (STRs), specifically, a May 1979 record noting a lump in her left breast and providing an impression of fibrocystic disease, a May 1979 surgical referral describing a "1 cm cystic mass medial to the (L) nipple," a September 1979 record noting a firm, movable mass at the border of her areola, and the September 1982 separation examination reflecting no noted clinical abnormalities of the breasts;

*  Private medical records dated from May 2001 to September 2002, including specifically May 2001 mammogram and ultrasound reports identifying a mass in the left breast, a May 2001 biopsy report diagnosing invasive ductal carcinoma, a July 2001 report of operation and pathology report following a diagnosis of infiltrating ductal carcinoma and resultant double mastectomy, and a September 2002 record reflecting the excision of a benign cyst from the left breast, post mastectomy; 

*  The May 2013 Board hearing testimony in which the Veteran asserted a link between fibrocystic breast disease and breast cancer, and noted the residual symptoms of her cancer, including painful surgical scarring, tooth loss due to chemotherapy, and impaired memory and concentration; and

*  The May 2013 opinion of Dr. T.J.M. asserting a "well-established" relationship between breast cancer and fibrocystic breast disease, as well as the supporting medical articles titled "Relationship of Fibrocystic Disease to Carcinoma," "Risk of breast cancer in women with history of benign disease of the breast," "A Critique of the Methodology of Studies of Benign Breast Disease and Breast Cancer Risk," "Benign Breast Disease and the Risk of Breast Cancer," and "Clinicopathological Relationship Between Fibrocystic Disease Complex and Breast Cancer: A Case Report."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and citing any medical literature, studies, or treatises relied upon in reaching any opinions and conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



